JML LAW

5855 Topanga Canyon Blvd, Suite 300

Woodland Hills, CA 91367

So Oa NY Dn Hr &, WY YO

oN Dn Uv & Ww NO KF CO UO WB naANnN Dn a &- WY NYO KF OC

 

 

JS-6

[UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

LATRELL COTTLE-MOORE, Case No. 2:20-cv-7354 RSWL (JPRx)
individual: (Assi; ned for or all a pur ‘poses to the Hon.
Plaintiff,
Vs ORDER GRANTING JOINT
STIPULATION DISMISSING
ACTION WITH PREJUDICE

UNITED AIRLINES, INC., a
Delaware corporation; and DOES

1 through 50, inclusive; Complaint Filed: July 7, 2020
Defendants.

 

 

Plaintiff LATRELL COTTLE-MOORE (‘Plaintiff’) and Defendants
UNITED AIRLINES, INC. (“Defendant”) (collectively, the “Parties”) submitted
a Joint Stipulation Dismissing Action with Prejudice.

The Court, having read and considered the Parties’ Joint Stipulation

Dismissing Action with Prejudice, and good cause appearing therefor,
IT IS HEREBY ORDERED THAT:

1. Plaintiff's Complaint and this entire action is dismissed with prejudice
pursuant to Federal Rule of Civil Procedure 41 (a).

2. Each party shall bear its own attorneys’ fees and costs in connection
with the prosecution and defense of this action.

IT IS SO ORDERED.

Dated: May 7, 2021 /S/ RONALD S.W. LEW
Hon. Ronald S.W. Lew

United States District Senior Judge

 
